Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-9, 11, 13-14, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Patent No. 9,348,198 B1) in view of Nguyen (US Patent No. 10,007,934 B2).
Adams discloses:
Claim 1:
A fitting room (see Figs 1-6), comprising: 
a mirror (see col. 1 lines 25-38); and
an attaching mechanism for attaching, with respect to said mirror, a computing device having at least one built-in camera, (see col. 6 lines 22-53, col. 2 lines 25-38, col. 3 line 24 to col. 4 line 26, col. 1 lines 53-58);
and wherein said portable computing device is a portable computing device of a plurality of portable computing devices, having built-in cameras, of a plurality of users
(see col. 2 lines 25-38, col. 1 lines 18-24, col. 3 lines 10-23);
wherein said attaching mechanism comprises a support physically attached to said mirror, or to a structural member fixed thereto, said support being configured and arranged to interchangeably and removably attach thereto any of a said plurality of sai4 portable computing devices having built-in cameras (see col. 3 line 20 to col. 4 line 26, col. 6 lines 22-53); and 
wherein the fitting room further comprises a system which comprises a local computing entity adapted to establish a communication link with the portable computing device attached or to be attached to said support, in order to acquire one or more images reflected on said reflective surface of a the user placed in front of said mirror with the at least one built-in camera of the portable computing device once attached to the support (see col. 4 line 41 to col. 5 line 24, col. 1 lines 53-58, col. 2 lines 25-38). 
However, Adams explicitly does not disclose the claimed at least one built-in camera is positioned aiming towards a reflective surface of said mirror to acquire images reflected on said reflective surface of a user placed in front of said mirror.
Nguyen teaches that the system of the present invention comprises an electronic device with a camera, and a first mirror, wherein the electronic device is configured to trigger the camera to take a photograph of the electronic device when it is placed in front of a first mirror in such a way as to reflect at least one surface of the electronic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic device with a camera as taught by Nguyen into Adams et al.’s system in order to perform the object evaluation that uses the electronic device’s own camera or cameras to take reference photos.
Claim 2: wherein said system is a portrait photographic system which comprises said portable computing device removably attached to said support, and said local computing entity (see col. 2 lines 25-38, col. 4 lines 1-24, 41-67 of Adams et al.).
Claim 3: wherein said communication link is a wired or wireless communication bidirectional link, and wherein said local computing entity and said portable computing device are adapted to automatically establish said wired or wireless communication bidirectional link with each other: once the portable computing device is attached to said support (see col. 4 line 41 to col. 5 line 24 of Adams et al.).
Claim 5: wherein said local computing entity is adapted to receive, through said communication bidirectional link, at least a user ID associated to the portable computing device, univocally associated therewith, or to an application program running in the portable computing device, and to identify and validate said user ID (see col. 4 line 41 to col. 5 line 24, col. 7 lines 18-47 of Adams et al.).
Claim 6: wherein said system further comprises a remote computing entity adapted to establish a bidirectional communication with the portable computing device and/or 
Claim 7: wherein said local computing entity is adapted to control, by itself or under control of a remote computing entity, the at least one built-in camera of the portable computing device to acquire said one or more images of the user placed in front of the mirror (see col. 4 line 41 to col. 5 line 38 of Adams et al.).
Claim 8: wherein said support is movable among a plurality of positions about at least one horizontal axis under the control of the local computing entity, by itself or under control of said remote computing entity, once said user ID has been validated, synchronously with said acquiring of one or more images such that at least one image is acquired for each of said plurality of positions, so that a sequence of images covering different portions of the user along her/his height are acquired (see col. 4 line 41 to col. 5 line 38, col. 7 lines 18-47 of Adams et al.).
Claim 9: wherein said support is stationary, the system including an optical element attached to the support such that it remains at a predetermined distance and orientation with respect to the at least one built-in camera of the portable computing device attached to the support, to allow, with a single shot, acquiring at least one distorted image of the user including different portions along her/his height (see col. 3 line 20 to col. 4 line 26, col. 5 lines 4-51, col. 6 lines 22-53 of Adams et al.).

Claim 13: wherein said system is a portrait photographic system which comprises said portable computing device removably attached to said support, and said local computing entity, and wherein the portable computing device is adapted, once the user ID has been validated: to send a sequence of images or at least one distorted image to the local computing entity or to the remote computing entity, and wherein the local computing entity or the remote computing entity is adapted to process the received sequence of images or the received at least one distorted image to obtain a single panoramic image of the user from, respectively, a composition of the sequence of images or a distortion correction of the at least one distorted image; or to process, by itself, an acquired sequence of images or an acquired at least one distorted image to obtain a single panoramic image of the user from, respectively, a composition of the sequence of images or a distortion correction of the at least one distorted image (see col. 4 line 41 to col. 5 line 51, col. 7 lines 18-47 of Adams et al.).
Claim 14: wherein said system further comprises at least one tag code reader for reading ID tags attached to pieces of clothing worn by the user, wherein the local computing entity and/or the remote computing entity are connected to the output of said at least one tag code reader, or implement a portion thereof, to obtain ID data identifying the pieces of clothing worn by the user placed in front of the mirror, in order to associate said ID data to one or more images of the user acquired or to be acquired (see col. 5 lines 4-51 of Adams et al.).

Claim 17: wherein said support is stationary and attached to said structural member or to said mirror, the system including a separate optical element also attached to said structural member or mirror such that it remains at a predetermined distance and orientation with respect to the at least one built-in camera of the portable computing device attached to the support, to allow, with a single shot, acquiring at least one distorted image of the user including different portions along her/his height (see col. 3 line 20 to col. 4 line 26, col. 5 lines 4-51, col. 6 lines 22-53 of Adams et al.).
Claim 20: wherein the support is configured and arranged to interchangeably and removably attach thereto any of a plurality of portable computing devices having different dimensions (see col. 6 lines 22-53, col. 3 line 20 to col. 4 line 26 of Adams et al.).
Claim 21 is rejected for the same reasons as claim 1; the claimed limitations “and wherein the computer program product comprises a non-transitory computer-readable storage medium, and computer program code instructions that include code instructions related to at least two computer subprograms, that are encoded on the non-transitory computer-readable storage medium, and that when executed on respective processors of at least said portable computing device and said local computing entity ..
Allowable Subject Matter
5.	Claims 10, 12, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

April 10, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422